PER CURIAM.*
Granted in part, denied in part. This case is remanded to the district court for purposes of reconsidering relator’s motion to disqualify ADA Teel on the basis of her personal relationship with ADA Block in the context of post-verdict disclosure of the civil action filed before trial in this case by ADA Block against relator for damages arising out of the murder of ADA Block’s wife. The district court shall also determine the extent, if any, to which ADA Block may have had contact with other prosecutors, during the investigation, preparation or presentation of the capital case against relator. Relator may appeal from any adverse ruling on the question of whether the interest of justice required the disqualification of. one or more prosecutors and whether their continued participation in the case provides grounds for a new trial. In all other respects the application is denied.

 Traylor, J., not on panel. See La.S.Ct. Rule IV, Part II, § 3.